Citation Nr: 1223488	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  05-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to April 1991.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2004 and November 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Previously, in November 2010, the Board remanded the Veteran's case for further evidentiary development.  Specifically, after finding that the February 2010 VA medical opinion obtained pursuant to its December 2009 remand inadequate, the Board requested to the RO to obtain another medical opinion to clarify the relationship between the Veteran's current psychiatric disorder and his military service.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that in compliance with the Board's November 2010 remand, a VA mental examination was scheduled in February 2011.  However, the Veteran failed to report to the VA examination.  Accordingly, in a December 2011 supplemental statement of the case, the RO denied the Veteran's claims on appeal, based on the regulatory requirements as provided by 38 C.F.R. § 3.655.  

However, subsequent to the certification of the appeal to the Board for appellate review, the Veteran submitted a written statement in January 2012 requesting that his VA examination be rescheduled.  The Veteran stated that his initial appointment was changed to a later date to allow his spouse to accompany him to the meeting and that he was very willing to report to a VA examination.  The Board therefore finds that a remand is warranted in order for the RO to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be asked to complete and return to the RO an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  The Veteran must be afforded the appropriate VA examination to determine the etiology of any psychiatric disorder found.  The examination must be conducted by a VA examiner other than the VA examiner who provided the November 2008, April 2009, and February 2010 medical opinions.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service medical records and post service medical records, as well as the Veteran's lay statements at the examination and in the claims file, the examiner must state whether any currently diagnosed psychiatric disorder pre-existed military service.  If the current psychiatric disorder is found to have pre-existed military service, the examiner must then state whether such disorder underwent an untoward increase in severity while the Veteran was in the military service, and if so, was such an increase due to the natural progression of the disorder.  If any psychiatric disorder currently diagnosed is found not to have pre-existed military service, the examiner must state whether the currently diagnosed psychiatric disorder is related to the Veteran's military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


